Exhibit 10.1


AMENDMENTS TO THE
MANAGEMENT CHANGE IN CONTROL PLAN


    WHEREAS, Progress Energy, Inc. (the “Company”) entered into the Agreement
and Plan of Merger with Duke Energy Corporation dated as of January 8, 2011 (the
“Merger Agreement”); and
 
    WHEREAS, the Merger Agreement requires the Company to amend the Progress
Energy, Inc. Management Change-in-Control Plan (the “Plan”) in certain respects;
and
 
    WHEREUPON, after discussion and upon motion duly made and seconded, it was
unanimously:
 
    RESOLVED, that effective as of the date hereof, Section 2.5.2 of the Plan is
deleted.
 
    RESOLVED, that effective as of the Effective Time (as such term is defined
in the Merger Agreement), Section 2.9 of the Plan is amended by deleting the
last sentence thereof.
   
    RESOLVED, that effective as of January 8, 2011, Section 2.13 of the Plan is
amended by inserting the following provision at the end thereof:
 

  Notwithstanding the preceding provisions of this Section 2.13, with respect to
“Post-Agreement Awards” (as defined below), the term “Good Reason” shall be
defined as follows:           “Good reason” shall mean (i) a material reduction
in the Participant’s annual base salary as in effect immediately before the
Effective Time as defined in the Agreement and Plan of Merger between the
Company and Duke Energy Corporation (exclusive of any across the board reduction
similarly affecting all or substantially all similarly situated employees
determined without regard to whether or not an otherwise similarly situated
employee’s employment was with the Company prior to the Effective Time) or (ii)
a material reduction in the Participant’s target annual bonus as in effect
immediately prior to the Effective Time (exclusive of any across the board
reduction similarly affecting all or substantially all similarly situated
employees determined without regard to whether or not an otherwise similarly
situated employee’s employment was with the company prior to the Effective
Time).           The term “Post-Agreement Award” means any equity award,
including but not limited to options, restricted stock, restricted stock units
and performance shares granted by the Company on or after January 8, 2011, other
than any such awards granted to a Participant who has signed an agreement, with
the Company or another entity, waiving the Participant’s right to assert certain
grounds for a resignation with Good Reason (as defined in clauses (a) through
(f) above).  

 
    RESOLVED, that effective as of the Effective Time (as such term is defined
in the Merger Agreement), Section 8.1 of the Plan is amended to read as follows:
 

  Establishment of Trigger Trust. Except as provided in the following sentence,
the Board may, in its sole discretion, establish or cause to be established a
Trigger Trust as described in Section 8.2 below, the purpose of which is to
provide a fund for the payment of some or all of the Change-in-Control Benefits
and other benefits provided under Sections 6 and 7 above to Terminated
Participants following a Change-in-Control Date, and such other benefits as may
be determined by the Board from time to time. Notwithstanding the preceding
sentence, the Board shall not establish or cause to be established a Trigger
Trust in connection with the transactions described in the Agreement and Plan of
Merger between the Company and Duke Energy Corporation dated as of January 8,
2011.  

 
    RESOLVED, that effective as of the date hereof, Section 13.0 is amended to
read as follows:
 

  COMPLIANCE WITH SECTION 409A           General. The Plan and the amounts
payable and other benefits provided under the Plan are intended to comply with,
or otherwise be exempt from, Section 409A, after giving effect to the exemptions
in Treasury Regulation section 1.409A-1(b)(3) through (b)(12). The Plan shall be
administered, interpreted and construed in a manner consistent with Section
409A. If any provision of the Plan is found not to comply with, or otherwise not
be exempt from, the provisions of Section 409A, it shall be modified and given
effect, in the sole discretion of the Committee and without requiring a
Participant’s consent, in such manner as the Committee determines to be
necessary or appropriate to comply with, or to effectuate an exemption from,
Section 409A; provided, however, that in exercising its discretion under this
Section 13.1, the Committee shall modify the Plan or any amount payable or other
benefits provided under the Plan, in the least restrictive manner necessary. If
the Plan or any amount payable or other benefit provided under the Plan shall be
deemed not to comply with Section 409A or any related regulations or other
guidance, then neither the Company, a Subsidiary, the Committee or any of their
designees or agents shall be liable to any Participant or other person for
actions, decisions or determinations made in good faith.           Separation
from Service; Specified Employees. If a payment or benefit obligation under the
Plan arises on account of a Participant’s termination of employment and such
payment or benefit obligation constitutes “deferred compensation” (as defined
under Treasury Regulation section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation section 1.409A-1(b)(3) through (b)(12), it
shall be payable only after the Participant’s Separation from Service; provided,
however, that if the Participant is a Specified Employee, any payment that is
scheduled to be paid within six months after such Separation from Service shall
accrue without interest and shall be paid on the date that is six months after
such Separation from Service or, in the case of a payment or benefit payable in
installments, on the first day of the seventh month beginning after the date of
the Participant’s Separation from Service or, if earlier, within fifteen days
after the Participant’s death (and the payment on the first day of the seventh
month beginning after the date of the Participant’s Separation from Service
shall include any installments that would have been paid during such period
after the Separation from Service if the Participant was not a Specified
Employee).           Reimbursement Benefits. With respect to any reimbursement
of expenses of, or any provision of in-kind benefits to, a Participant as
provided in the Plan, such reimbursement of expenses or provision of in-kind
benefits shall be subject to the following limitations: (i) the expenses
eligible for reimbursement or the amount of in-kind benefits provided in one
taxable year shall not affect the expenses eligible for reimbursement or the
amount of in-kind benefits provided in any other taxable year, except for any
medical reimbursement arrangement providing for the reimbursement of expenses
referred to in Section 105(b) of the Code; (ii) the reimbursement of an eligible
expense shall be made as specified in the Plan and in no event later than the
end of the year in which such expense was incurred and (iii) the right to
reimbursement or in-kind benefit shall not be subject to liquidation or exchange
for another benefit.  

 
    RESOLVED, that the appropriate officers of the Company are hereby authorized
and directed to take such actions and to execute such documents as may be
necessary or desirable to implement the foregoing resolutions, all without the
necessity of further action by this Board.
 